DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed 7/1/20, including claims 1-20.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Claims 7 and 16 recite “wherein the MSISDN included in the second profile is identical to the MSISDN of the first SIM.“ The limitation “---MSISDN---“ is not claimed in claims 1 and 10 respectively.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 71/20 and 12/29/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanna et al (US 9609458), henceforth, D1,  and further in view of Namiranian (US  20190028883), henceforth, D2.

An electronic device comprising: a first wireless communication circuit configured to support a first communication protocol; a second wireless communication circuit configured to support a second communication protocol; at least one processor operatively coupled with the first wireless communication circuit and the second wireless communication circuit; and a memory operatively coupled with the at least one processor, wherein the memory stores instructions which, when executed, cause the at least one processor to control the electronic device to: establish a short-range communication connection between the electronic device and an external electronic device through the first wireless communication circuit; acquire subscription information of a first profile stored in a first Subscriber Identification Module (SIM) of the external electronic device from the external electronic device through the first wireless communication circuit; transmit at least part of the subscription information to a first server through the second wireless communication circuit; acquire authentication information provided by the first server from the external electronic device through the first wireless communication circuit; transmit the authentication information to the first server through the second wireless communication circuit; acquire a second profile corresponding to the first profile from a second server associated with the first server through the second wireless communication circuit based on transmitting the authentication information to the first server; and 123(SP19458) store the second profile to a second SIM of the electronic device.
(D1,discloses a device comprising: a near field communication receiver (see claim2); a cellular Mobile radio communication transmitter (see claim3); a processor (see claim10); and a Computer readable medium having recorded instructions which make the processor control the Device (see column 12, line12-14) to: establish a NFC connection (see column 15, lines 57-58); retrieve a user ID and chip ID of a UICC storing a SIM from a primary device (see Column 15, lines 59-67); provide the user ID to an Ultra-Mobility Server (UMS) through the Cellular mobile radio communication transmitter (see column 16, lines 1-3; and claim 3 ) ; Retrieve an OTP from the primary device (see column 15 , lines 59-62); authenticate a Secondary device to the UMS by providing the ser ID and the OTP (see column 16 , lines 1-3); acquire a new subscription from a Subscription Management Server (see column16, lines 25-50); and install the new subscription on the secondary device  (see column16, lines 46-50).
The subject matter of claim 1 differs from that of D1 in acquiring subscription information of a profile. 
However, the different feature would be easily derived from the feature of D2 (see paragraph [0003]: “An

It would have been obvious to a person skilled in the art to arrive at the matter defined in Claims 1,10 by combining the teachings of Dl and D2.

Claim10 relates to a method. Since the technical features of claim10 are substantially the same as those of claim1, the same reasoning as in claim 1 can be applied to claim10. 
 
Claim19 relates to a device. Since the technical features of claim19 are substantially the same as those of claim 1, the same reasoning as in claim 1 can be applied to claim19.

For claims 2 and 11, D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 10 respectively. In addition, D1 discloses following limitations:
“ wherein the instructions, when executed, cause the at least one processor to control the electronic device to: request the external electronic device to provide the subscription information in response to establishing a short-range communication connection between the electronic device and the external electronic device; and acquire the subscription information from the external electronic device through the first wireless communication circuit in response to requesting the external electronic device to provide the subscription information. “
(The additional features of claims 2 and 11 would be easily derived from the feature of D1 (see Column 15, lines 57-67: “A secure connection may be established between the two NFC Applets” and “The NFC applet of the secondary device may retrieve the ChipID1 of the UICC Storing the SIM of the primary device, the UserID1 of the primary device, and a one-time Password (OTP) from the primary device.The User ID1 may be a unique identifier for the Primary device. E.g. the User ID may be derived from the International Mobile Equipment Identity (IMEI) of the device”). 


claims 1 and 10 respectively.  In addition, D2 discloses following limitations, as follows::
wherein the subscription information comprises at least one of an International Mobile Subscriber Identity (IMSI) and a Mobile Station International Subscriber Directory Number (MISDN) of the first SIM.
(The additional features of claims 3, 12 are  disclosed in D2 (see paragraph [0003]: “An eUICC may be provisioned with one or more eSIM profiles, in which each eSIM profile contains a unique international mobile subscriber identity (IMSI) number that authenticates a subscriber to a wireless communication carrier”).

For claims 4 and 13, D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 10 respectively. In addition, D1 discloses following limitations:
wherein the authentication information comprises a One Time Password (OTP) generated in the first server, a challenge, or a combination thereof.
(The additional features of claims 4, 13 would be easily  derived  from the feature of D1  (see Column 15 , lines 59-62 : “The NFC applet of   The UICC storing the SIM of the primary device, the UserID1 of the primary device, and a one-time password (OTP) from the primary device”).

For claims 5 and 14,  D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 10 respectively. In addition, D1 discloses following limitations:
wherein the instructions, when executed, cause the processor to control the electronic device to: transmit, to the first server through the second wireless communication circuit, a port number of a port of the external electronic device for receiving an IDentifier (ID) of the electronic device and the authentication information, together with at least part of the subscription information.
(The additional features of claims 5, 14 would be easily derived from the feature of D1  (see column1 7, lines33-36: “The request may include the Pool-ID , the ChipID2 , and the address Addr2 under which the SubMan can reach the secondary device, for example an IP address”).

For claims 6, 15 and 20, D1 in view of D2 discloses all limitations of subject matter, as applied to 

wherein the second SIM comprises an embedded SIM (eSIM), and 124(SP19458) wherein the eSIM is embedded in the electronic device or is detachable.  
(The additional features of claims 6, 15 and 20 would be easily derived from the feature of D1 (see column 16,line 56:“a second embedded UICC (eUICC2)”).

For claims 7 and 16,  D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1, 10  respectively. In addition, D1 discloses following limitations:
wherein the MSISDN included in the second profile is identical to the MSISDN of the first SIM.
(The additional feature of claim7 would be easily derived from the feature of D1 (see Column 15 ,lines 6-8 :“A mobile network operator may provide the option for the subscriber to Purchase a“XGB” mobile data plan with the option to connect up to “Y connected” devices”).

For claims 8 and 17,  D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1, 10  respectively. In addition, D1 discloses following limitations:
a processor coupled to the second SIM, wherein, based on the second profile being activated, the electronic device is configured to perform communication using the activated second profile.
(The additional feature of claims 8 and 17 would be easily derived from the feature of D1 (see Column 16, lines 46-50:  “The Subman may assign a new subscription for ChipID2 and Addr2, Transmit the subscription data necessary to install the new subscription on the secondary device ‘over-the-air? (OTA) or‘over-the-internet’? to the secondary device and activate the subscription In the mobile network”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over D1,  in view of Ramanna et al (US 9609458), henceforth, D2 and further, in view of Park (US 20170289792), henceforth, D3
For claim 9 and 18,  D1 in view of D2 discloses all limitations of subject matter, as applied to preceding claims 1 and 10 respectively, with the exception of following limitations, which are disclosed by D3, as follows::
wherein the instructions, when executed, cause the processor to control the electronic device to: 

(The additional feature of claims 9 and 18  would be easily derived from the feature of D3 (see claim
1 of D3:“ providing by the eUICC , at least a list of activated profiles to an external entry”).
It would have been obvious to a person of ordinary skill in the art before the effective date of invention to have combined limitations of D3 with those of D1 in view of D2 for the advantage of playing  an essential role for providing communication and additional services, to be provided to a device existing outside the embedded UICC.

PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 20200059778) discloses This application relates to the field of communications technologies, and in particular, to a profile download technology.  In a profile download method, a primary device obtains an embedded integrated circuit card identifier (EID) of a secondary device, where the EID is used by the primary device to obtain, from a mobile operator server, profile download information that matches the EID; receives the profile download information from the mobile operator server; and sends the profile download information to the secondary device, where the profile download information is used by the secondary device to download a profile from a profile management server, and the profile is installed in an embedded UICC (eUICC) of the secondary device after the download is complete.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM  to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, george eng, can be reached at telephone number 571-2727495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647